Order entered November 19, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00398-CR

                        FRANCES MAFNAS DAVIS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 416th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 296-83715-2016

                                       ORDER
       The Court REINSTATES the appeal.

       On October 24, 2018, we abated the appeal and ordered the trial court to conduct a

hearing and make findings and recommendations regarding why appellant’s brief was not

timely filed. On November 6, 2018, we received the reporter’s record from the hearing and

the trial court’s findings and recommendations. The trial court has recommended that

appellant’s counsel be given until December 5, 2018 to file appellant’s brief.       We

ADOPT the trial court’s recommendation.

      We ORDER appellant’s brief filed on or before December 5, 2018.


                                                 /s/   CRAIG STODDART
                                                       JUSTICE